     Case 1:19-cr-00025-GJQ ECF No. 67 filed 07/14/19 PageID.443 Page 1 of 2



                        UNITED STATES OF AMERICA
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

_____________________________________

UNITED STATES OF AMERICA,                           No. 1:19-cr-00025

       Plaintiff,                                   Honorable Gordon J. Quist

v.

MOHAMED SALAT HAJI,

      Defendant.
_____________________________________

       Mohamed Haji, through his attorney Mary Chartier of Chartier &

Nyamfukudza, P.L.C., files this notice pursuant to this Court’s scheduling order.

(May 8, 2019 Scheduling Order, RE 60, Page ID # 200.) At this time, Mr. Haji provides

notice to the government and this Court that he intends to argue the defense of

entrapment.

                                       Respectfully submitted,

07/14/2019                             /s/MARY CHARTIER
Date                                   Mary Chartier




                                         1
   Case 1:19-cr-00025-GJQ ECF No. 67 filed 07/14/19 PageID.444 Page 2 of 2



                              Certification of Delivery

I hereby certify that on July 14, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the ECF system which will send notification to
parties enrolled through the ECF system. A hard copy has been mailed via the United
States Postal Service to those who are not enrolled.

/s/MARY CHARTIER
Mary Chartier
Chartier & Nyamfukudza, P.L.C.
2295 Sower Boulevard
Okemos, MI 48864
Phone: 517.885.3305
Fax: 517.885.3363
mary@cndefenders.com




                                         2
